[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                     FILED
                         ________________________          U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                 April 26, 2006
                               No. 05-12961                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                     D. C. Docket No. 02-01843-CV-CO-W

WILLIAM LENARD MONTGOMERY,


                                                               Plaintiff-Appellant,

                                     versus

U.S. POSTAL SERVICE,

                                                             Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                        _________________________

                                (April 26, 2006)

Before TJOFLAT, CARNES and HULL, Circuit Judges.

PER CURIAM:

     Plaintiff William Montgomery, pro se, appeals the district court’s order
granting judgment to the Defendant United States Postal Service (hereinafter

“USPS”) in this employment discrimination action. After review, we affirm.1

       Between June 20, 1995 and November 16, 1998, Montgomery, who was

over 40, applied for eleven clerk or carrier positions at the USPS but was never

hired. Montgomery’s complaint alleged that the USPS had refused to hire him

because of his age, in violation of the Age Discrimination in Employment Act of

1967, 29 U.S.C. § 621 et seq. (“ADEA”). In written discovery responses, the

USPS stated that Montgomery was not chosen for the positions because he was not

the “best fit” for the positions based on his applications and interviews. Following

discovery, both Montgomery and the USPS moved for summary judgment. The

district court denied both parties’ motions.

       During a subsequent bench trial, the district court, over Montgomery’s

objection, admitted testimony from USPS employees who had interviewed

Montgomery for each position. These employees testified that Montgomery was

not the “best fit” for the positions because of his negative, anti-social personality,



       1
         Plaintiff-appellant Montgomery raises additional arguments that we do not address for
the following reasons. First, Montgomery argues that the district court erred in denying his
motion for summary judgment. That ruling is not reviewable on appeal because his age
discrimination claim was disposed of after a full trial on the merits. See Lind v. United Parcel
Serv., Inc., 254 F.3d 1281, 1284 (11th Cir. 2001). Second, Montgomery challenges the district
court’s rulings on discovery issues related to the mitigation of his damages. Because we affirm
the district court’s liability finding in favor of the Post Office, any issue related to damages is
moot. See Watson v. Drummond Co., Inc. 436 F.3d 1310, 1311 n.1 (11th Cir. 2006).

                                                 2
which did not suit him for work with the public. One interviewer also cited

Montgomery’s behavior during a confrontation with a postal worker at one of the

post offices. At the conclusion of the bench trial, the district court entered

judgment in favor of the USPS.

      On appeal, Montgomery challenges the district court’s admission of

testimony regarding the specific reasons Montgomery was not hired for the

positions. Montgomery contends that the USPS should have been limited to the

more general reason of “not the best fit” given in its interrogatory responses

because Montgomery was not prepared to respond at trial to the USPS’s more

specific evidence.

      A trial judge has broad discretion to determine whether to admit evidence,

and this Court will reverse only where there was an abuse of discretion. Wilson v.

Bicycle South, Inc., 915 F.2d 1503, 1510 (11 th Cir. 1990). We conclude that the

district court did not abuse its discretion in admitting the testimony.

      During EEOC mediation prior to his lawsuit, Montgomery learned that his

confrontation with the postal worker was the reason for at least one of the hiring

decisions. During discovery, the USPS also provided Montgomery with

documentation, including interview notes, that evidenced some of the specific

reasons for not hiring him. In addition, as the district court noted, the lack of detail



                                           3
in the USPS’s interrogatory response “should have been obvious” to Montgomery,

yet he did not seek the district court’s assistance to elicit a more specific response

and did not ask for elaboration from the postal employees he deposed or

interviewed. Under these circumstances, we agree with the district court that

Montgomery was not unfairly surprised by the USPS’s evidence at trial.

Accordingly, we find no abuse of discretion as to the district court’s ruling.

      Montgomery also argues that the district court clearly erred in entering final

judgment in favor of the USPS. Montgomery asserts that evidence in the record

contradicts the testimony of USPS employees regarding their reasons for not hiring

him. He also argues that the district court did not closely examine the evidence

and generally disagrees with the district court’s interpretation of the evidence.

      In reviewing a final judgment by a district court, we must give due regard to

the trial court to judge the credibility of witnesses and will not set aside findings of

fact in a non-jury trial unless they are clearly erroneous. Fed. R. Civ. P. 52(a);

Chandler v. Crosby, 379 F.3d 1278, 1288 (11 th Cir. 2004). “Clear error is a highly

deferential standard of review.” Holton v. City of Thomasville Sch. Dist., 425

F.3d 1325, 1350 (11 th Cir. 2005). “If the district court's account of the evidence is

plausible in light of the record viewed in its entirety, the court of appeals may not

reverse it even though convinced that had it been sitting as the trier of fact, it



                                            4
would have weighed the evidence differently. Where there are two permissible

views of the evidence, the factfinder's choice between them cannot be clearly

erroneous.” Id. at 1351 (quoting Anderson v. City of Bessemer City, 470 U.S. 564,

573-74, 105 S. Ct. 1504 (1985)).

       Here, the district court’s view of the evidence is entirely plausible in light of

the record as a whole. At trial, numerous USPS employees who interviewed

Montgomery testified that his “loner” personality and negative attitude made him

not the “best fit” for the positions because they believed Montgomery would not

interact well with the public, work as part of a team or take direction from

supervisors. Montgomery admitted that he told interviewers that he preferred to

work alone. He also failed to present any evidence refuting the interviewers’ good

faith perceptions of Montgomery’s personality and attitude.2 Instead, Montgomery

testified that, during two interviews, USPS employees made comments that

Montgomery construed to mean that they suspected his age would make him less

competent to perform jobs. USPS employees present during the interviews

testified to the contrary. The district court was entitled to judge the credibility of


       2
        Two USPS employees, Bonnie Magourik and Susan Rigby, testified that Montgomery
once initiated a verbal altercation with Magourik in the Post Office in Northport, Alabama.
Rigby, a hiring official, also testified that this incident led her to request that Montgomery not be
considered for future positions with the Post Office and to decline to interview him for future
jobs. Montgomery’s testimony about the confrontation differs greatly from that of Magourik.
However, the district court was entitled to believe Magourik’s version of events.

                                                  5
the witnesses at trial. Montgomery has not provided a basis for finding clearly

erroneous the district court’s decision to believe the USPS employees rather than

Montgomery.

      For these reasons, we affirm the district court’s entry of judgment in favor of

the USPS.

      AFFIRMED.




                                          6